Citation Nr: 0713805	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-41 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
shrapnel wound, right thigh, Muscle Group XVI.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic degenerative arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, and February 1974 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This determination had additionally denied 
ratings in excess of 0 percent for hemorrhoids and pterygium 
of the left eye, respectively, and service connection for 
right nasal pterygium, bilateral nasal and temporal 
pinguccula, bilateral refractive error, and hypertension.  
The veteran appealed only, however, the issues on the cover 
page of this decision.  

The issues of service connection for PTSD and a rating in 
excess of 10 percent for traumatic degenerative arthritis of 
the left ankle is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's Muscle Group XIV was without prolonged 
infection and did not require a prolonged period of 
treatment, and his knee and hip have normal range of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for injury 
to Muscle Group XIV have not been met.  38 U.S.C.A. § 1155 
(West 2002); §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2002, the RO told the veteran that a claim for 
an increased evaluation would involve increasing the level of 
a currently service-connected disability i.e., "hip 
condition," and the best evidence to submit should show 
current disability and treatment.  This letter essentially 
told the veteran to provide any evidence that pertained to 
the claim when it emphasized described a variety of relevant 
evidence to the claims process, including statements from 
other people, and all private medical evidence.  
Additionally, an October 2005 letter told the veteran that 
the evidence should show his service-connected disability 
i.e., shrapnel wound injury, had increased in severity.  This 
letter also told the veteran to send in any evidence in his 
possession that pertained to his claim.  Any concern 
regarding notice of how VA determines an effective date under 
Dingess is rendered moot because the claim below is denied.  

In both letters, the RO told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make reasonable efforts to get records not held by a 
Federal agency like records from State or local government, 
private doctors and hospitals, or employment.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the September 2002 letter was issued prior 
to the rating decision on appeal, and this letter was 
generally sufficient in terms of substantive notification.  
Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical records, which is 
particularly crucial for rating a muscle disability that was 
result of shrapnel wound.  As shown below, the history of the 
injury is highly relevant when considering a current rating, 
and thus the most probative evidence of record, namely, 
service medical records showed the nature and treatment of 
the disability.  The RO also obtained VA treatment records 
and a sufficient December 2002 VA examination report, see 38 
C.F.R. § 3.159(c)(4).  which addressed the current severity 
of the veteran's right thigh disability.  To the extent that 
any outstanding records exist, as noted below, a central 
reason that a rating in excess of 10 percent is not warranted 
is due to the information about the history of the wound as 
related in service medical records.  Further, as shown below, 
the veteran's main current complaint related to a tender 
scar, and the RO assigned a separate 10 percent rating for 
that disability.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

A complete review of the record shows that a rating in excess 
of 10 percent for shrapnel wound, right thigh, Muscle Group 
XVI, is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

As revised effective July 3, 1997, "moderate" disability of 
muscles includes a through and through or deep penetrating 
wound of short track by a single bullet or small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
History and complaint includes service department record or 
in-service treatment for the wound; and consistent complaints 
of one or more of the cardinal symptoms of loss of power, 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement (in particular functions 
controlled by the injured muscles).  The objective findings 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.  A "moderately severe" injury is through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  As 
revised, 38 C.F.R. § 4.56 provides that a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture, or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring will be rated as a 
"severe" injury of the muscle group involved.  Objective 
findings must reflect ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

In terms of Muscle Group XVI, 40 percent is warranted for a 
severe injury; 30 percent is warranted for moderately severe 
injury; and a moderate injury is 10 percent.  Id. § 4.73, DC 
5315.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Also per Plate II, of 38 C.F.R. § 4.71, normal 
range of motion for flexion of the hip is 0-125 degrees, and 
normal range of motion for abduction of the hip is 0-45 
degrees..  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  Id. § 4.71a, Diagnostic 
Code 5260.  

It is noted that in an October 2004 statement of the case, 
the RO had assigned a separate 10 percent rating for a tender 
posterior thigh scar, and an attached rating sheet showed 
this additional compensation was effective from June 22, 
2001.  

Again, according to 38 C.F.R. § 4.56(d)(2), the type of 
injury considered "moderately severe" includes prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Notably, the veteran's service medical records 
indicate that the veteran did not suffer from prolonged 
infection.  Particularly, a June 21, 1967, treatment record 
noted that the veteran had a history of having been wounded 
in the demilitarized zone in Vietnam on May 16, 1967, when he 
had sustained a shrapnel wound to the right thigh.  It was 
noted that the veteran had initially been treated by 
debridement and subsequently closed secondarily on May 24, 
1967.  All wounds were healed, and the veteran had been 
transferred for rehabilitation.  A physical examination upon 
admission had been within normal limits except for the 
presence of a one inch laceration on the anterior thigh, and 
a four inch laceration on the right thigh.  Pulses were good, 
and there was no evidence of arterial damage.  Assessment 
found some sensory deficit of the skin inferior to the right 
anterior scar, but no motor deficits were found.  The veteran 
had been ambulatory, had full range of motion and strength in 
all joints; his only complaint was numbness beneath the 
previously described sensory loss and some hyperesthesia 
about the scar.  The veteran was felt to be improved, fit for 
duty, and discharged to duty.  Under 38 C.F.R. § 4.56(d)(2), 
a moderately severe injury would indicate a history of 
hospitalization for a prolonged period, and as just noted, 
service medical records show that the veteran's wound healed 
relatively expeditiously.  

Additionally, a December 1973 enlistment examination was 
clinically normal except for several scars; further comments 
by a medical officer noted "wounded right thigh 1967 no 
sequalae."  In December 1976 the veteran had complained of 
pain in the medial right thigh, and an orthopedic consult 
noted the veteran's report that a fragment had been driven 
anteriorly to the anterior mid-thigh where it was located in 
surgery and simply excised.  He complained of numbness in the 
thigh just distal to his healed wounds that frequently 
included burning and dysesthesias especially in cold weather 
and when his pants had rubbed the skin for long time.  
Examination found no objective motor loss, with a patch of 
diminished pinprick sensibility right medial thigh, no motor 
weakness, and small muscle bulk loss in right semimembranosus 
and semitendionsis.  A January 1976 Report of Medical 
Examination indicated a normal clinical evaluation except for 
scars.  By August 1977, at a Report of Medical History the 
veteran stated that he was in good physical condition.  A 
June 1980 Report of Medical Examination also noted the 
presence of several scars involving the right thigh, and 
found no impairment of movements at all.  

Given the preceding, in terms of the necessary aspects of 
"type of injury" under 38 C.F.R. § 4.57 for a "moderately 
severe" muscle disability, the service medical record do not 
show any evidence of intermuscular scarring, indications of 
loss of deep fascia on palpation, or loss of muscle 
substance.  Further, in terms of "history and complaint" 
service department records do not show consistent complaint 
of the cardinal signs and symptoms of a muscle disability.  
Rather, the service medical records show that subsequent 
physical examinations and self-reports showed a generally 
healed wound without significant sequalae.

Thus, the type of injury and the history and complaint 
related to the veteran's shrapnel wound does not fit the 
criteria for a "moderately severe" muscle disability.  
Additionally, in terms of "objective findings" recent 
medical evidence does not point to any loss of deep fascia, 
muscle substance, or normal firm resistance compared with 
sound side.  Rather, a January 2002 VA outpatient treatment 
note indicated an impression of thigh pain.  At a December 
2002 VA examination, the examiner found approximately 3 cm. 
of a posterior 10.5 x 2 cm. scar had an underlying loss of 
muscle tissue of the semitendinosus muscle, and the 
depression site was tender to palpation.  The examiner 
otherwise noted that the veteran had full range of motion of 
the knees and hips.  The diagnosis was shrapnel wound of the 
right upper leg, with some loss of semiteninosus muscle 
beneath the posterior scar from the injury.  The examiner 
noted that the scar was tender to palpation, but there was no 
active inflammation.  

Further, the veteran's complaints of persistent pain on 
walking or long standing, and pain in cold, wet, or hot 
weather, are taken into consideration with the currently 
assigned 10 percent rating.  Namely, given the various 
definitions of in 38 C.F.R. § 4.57, the veteran's service-
connected disability cannot be properly characterized as 
"moderately severe" at this time.  Rather, the overall 
disability picture more closely approximates a "moderate" 
disability of Muscle Group XIV, and the historical and 
current record does not reflect the severity of residuals due 
to a muscle injury that is necessary for a higher rating at 
this time.  A reasonably doubt has not arisen concerning the 
degree of disability, and the claim is denied.  See 38 C.F.R. 
§ 4.3.  


ORDER

A rating in excess of 10 percent for shrapnel wound, right 
thigh, Muscle Group XVI, is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In this case, the veteran's DD Form 214 indicates that he was 
awarded a Purple Heart and Combat Action Ribbon, among other 
things, and the RO acknowledged that the veteran had engaged 
in combat.  The veteran's October 2002 stressor statement 
described numerous combat-related events, including that he 
had been hit in his right thigh (and the resulting disability 
was service-connected).  There is, however, some conflicting 
evidence concerning the question of whether the veteran 
currently suffers from PTSD.  For example, a January 2002 VA 
treatment note referred to PTSD, anxiety, and panic attacks.  
Then, a December 2002 VA examination found that a psychiatric 
diagnosis was not in order.  Thereafter, a March 2004 VA 
addendum from a psychologist rendered a diagnosis of PTSD.  
Finally, a January 2005 private record from Richard C. Owen, 
Ph.D., rendered an Axis I diagnosis of major depressive 
disorder, recurrent, moderate, and that the veteran had no 
symptoms consistent with PTSD.  In a March 2005 addendum Dr. 
Owen indicated that he had found no compelling evidence of 
PTSD.  

Also in March 2005, the veteran's daughter submitted a 
statement that detailed her father's behavior over the years, 
including sleepless nights and hearing the veteran shout 
during his sleep.  

Thus, a new examination is necessary so that an examiner can 
review the entire claims file, including this latter 
statement that appears to provide evidence regarding the 
veteran's symptomatology over the years.  The Board relies on 
medical opinions because it is not legally enabled to arrive 
at its own medical judgment concerning the presence of PTSD.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see Wilson 
v. Derwinski, 2 Vet. App. 16, 21 (1991) (recognizing that 
when the evidence before the BVA is inadequate, a remand is 
required for a contemporaneous and thorough psychiatric 
examination, which takes into account the records of prior 
medical treatment, so that the evaluation of the veteran's 
disability will be a fully informed one). 

Likewise, a new VA examination is necessary concerning the 
veteran's service-connected left ankle.  The December 2002 VA 
examination of record did not assess the current severity of 
the veteran's left ankle in terms of limitation of motion due 
to pain, excess fatigability, flare-ups (if any), and whether 
pain could significantly limit functional ability during 
flare-ups.  As a result, the examination is insufficient as a 
basis for a decision on the veteran's increased rating claim 
because the overall disability picture is not portrayed.  
Though the examination contained some findings addressing 
specific diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 
(1996), the examiners did not pointedly address certain 
factors in 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that an examination must 
account for other regulatory provisions that may have an 
impact on the rating).  Silence is insufficient to show the 
lack of symptomatology.  Wisch v. Brown, 8 Vet. App. 139 
(1995).  Rather, the examiner must state, for example, that a 
veteran does not experience excess fatigability of the 
claimed disability.  

Finally, it appears that the veteran identified private 
treatment records from Centre for Health Care, and Angela 
Kingbail, D.C., which have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the letter includes information 
concerning an increased disability rating 
and an effective date for the award of 
benefits.  

2.  The RO should update the record with 
any outstanding and recent VA treatment 
records.

The RO should also attempt to obtain 
private records from Centre for Health 
Care (David A. Hustosky, PA, and Susan 
Meram, M.D.) and Angela Klingbail, D.C.  

3.  Then, the veteran should be scheduled 
for VA psychiatric and orthopedic 
examinations, respectively, and the 
examiners should review the entire claims 
file.  With the premise that the veteran 
participated in combat, the psychiatric 
examiner should determine whether the 
veteran currently suffers from PTSD 
according to provisions in the DSM-IV, and 
if so, whether there is a link between 
current symptoms and in-service combat 
experiences.  

The orthopedic examiner should assess the 
current severity of the veteran's service-
connected left ankle.  The examination 
should include range of motion studies, 
commentary as to the presence of 
instability, and the extent of any painful 
motion or functional loss due to pain, 
weakness, and fatigability.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

4.  Then, the RO should readjudicate a 
claim of service connection for PTSD, and 
a claim for a rating in excess of 10 
percent for traumatic degenerative 
arthritis of the left ankle.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


